UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORTPURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended September 30, 2011 o TRANSITION REPORTPURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52818 COMPUTER VISION SYSTEMS LABORATORIES CORP. (Exact name of Registrant as specified in its charter) Florida 98-0534701 (State of incorporation) (IRS Employer ID Number) 101 Plaza Real South, Suite 201 South, Boca Raton, FL 33432 (Address of principal executive offices) (954)580-8111 (Registrant’s telephone number) Cardio Vascular Medical Device, Inc., 4500 Rockside Road, Suite 400, Independence, OH 44131 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As ofSeptember 30, 2011 there were23,674,008 shares of common stock,par value $0.0001per share,outstanding. Explainatory note: This amendment is being filed to correct the XBRL exhibit filing which was not included in the previous filing due to an error by our EDGAR filing agent. No other changes have been made to this Form 10-Q. TABLE OF CONTENTS Page PART I F-1 Item 1. Financial Statements (Unaudited) September 30, 2011 and (Audited) December 31, 2010 F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4(T). Controls and Procedures 6 PART II 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. COMPUTER VISION SYSTEMS LABORATORIES CORP. formerly CARDIO VASCULAR MEDICAL DEVICE CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS September 30, 2011 Financial Statements- Condensed Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 (Audited) F-2 Condensed Statements of Operations for the Three and Nine Months Ended September30, 2011 and 2010(Unaudited) and Cumulative from Inception (Unaudited) F-3 Condensed Statement of Stockholders’ Equity for the Period from Inception Through September 30, 2011 (Unaudited) F-4 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2011 (Unaudited) and 2010 (Unaudited) and Cumulative from Inception (Unaudited) F-5 Notes to Financial Statements (Unaudited) F-6 On July 29, 2011 our majority shareholder approved a one (1) share for ten (10) share reverse stock split of our common shares, which became effective on August 30, 2011.Shares presented in the financial statement reflect the reverse stock split. F-1 Computer Vision Systems Laboratories Corp. (formerly Cardio Vascular Medical Device Corp.) (A Development Stage Company) Condensed Balance Sheets As of As of September 30, December 31, (unaudited) (audited) ASSETS Current Assets: Cash and cash equivalents $
